Order entered February 4, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01058-CV

 IN RE OSCAR DAGOBERTO FLORES AND RIVAS TRUCKING SPECIALTY, LLC,
                            Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-01721

                                            ORDER
                    Before Justices Whitehill, Partida-Kipness, and Pedersen

       Before the Court is relator’s September 3, 2019 petition for writ of mandamus. We

request that respondent and real party in interest file responses, if any, by February 18, 2020.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE